
	

113 HR 1590 IH: Shellfish Marketing Assistance Fairness Act
U.S. House of Representatives
2013-04-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1590
		IN THE HOUSE OF REPRESENTATIVES
		
			April 17, 2013
			Mr. Courtney (for
			 himself, Mr. Larson of Connecticut,
			 Ms. DeLauro,
			 Ms. Pingree of Maine, and
			 Mr. Schrader) introduced the following
			 bill; which was referred to the Committee
			 on Agriculture
		
		A BILL
		To amend the Specialty Crops Competitiveness Act of 2004
		  to include farmed shellfish as specialty crops.
	
	
		1.Short titleThis Act may be cited as the
			 Shellfish Marketing Assistance
			 Fairness Act.
		2.Farmed shellfish
			 as specialty cropsSection
			 3(1) of the Specialty Crops Competitiveness Act of 2004 (7 U.S.C. 1621 note;
			 Public Law 108–465) is amended by inserting farmed shellfish, 
			 after fruits,.
		
